Citation Nr: 1817505	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-35 106A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral hand disability, claimed as carpal tunnel syndrome.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to September 1976 and from April 1991 to August 1991, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record. 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has broadly recharacterized the Veteran's psychiatric claim as reflected on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes the Veteran has not been afforded VA examinations related to his claims for service connection for an acquired psychiatric disorder, a bilateral knee disability, or a bilateral hand disability.  In this regard, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has contended he suffers from mental health symptoms related to his active service.  Specifically, the Veteran relates his symptoms to having witnessed an incident in 1975 or 1976 while stationed in Germany during which a fellow service member was pinned underneath a vehicle, and later died.  In a May 2012 memorandum, the RO determined the Veteran had not provided sufficient information regarding this stressor to warrant further corroborative research.  At his May 2017 hearing, the Veteran indicated he had never sought mental health treatment, but subsequent to the hearing, he authorized VA to obtain treatment records from a private psychiatrist.  The records show in August 2017, the Veteran was diagnosed with PTSD and major depressive disorder.  

Under the foregoing circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

At his May 2017 hearing, the Veteran contended he suffered from bilateral knee and hand pain and others symptoms during service, and that these symptoms have persisted to the present day.  With regard to his knees, he recalled the onset of pain while having to run constantly in boots during boot camp.  He also recalled the onset of bilateral knee and hand pain after falling down a flight of stairs while stationed in Germany in 1975.  

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination or examinations in order to identify all diagnosable knee and hand conditions present during the period of the claim and to assess their etiology.

The Veteran has contended he has right ear hearing loss related to his constant exposure to extreme noise during his work on the "flight line" while stationed in Germany.  In a December 2011 examination report, a VA examiner indicated the Veteran's right ear hearing was within normal limits.  The Veteran, however, has continued to assert he suffers from right ear hearing impairment, most recently at his May 2017 hearing.  Due to the passage of more than seven years since his VA examination, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination to determine whether his reported right ear hearing loss has progressed into a diagnosable condition, and, if so, to assess its etiology.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include: 

a) affording the Veteran an opportunity to provide further details regarding his claimed in-service PTSD stressor while stationed in Germany in 1975 or 1976 (military vehicle accident causing death of fellow service member); and  

b) affording the Veteran an opportunity to identify or submit any outstanding treatment records related to his acquired psychiatric disorder, bilateral knees, bilateral hands, or right ear hearing impairment.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.

With regard to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's active military service.

In providing his or her opinion, the examiner must address the Veteran's statements to the effect that his symptoms are related to having witnessed a fellow service member pinned under a vehicle while stationed in Germany in 1975 or 1976.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of all bilateral knee disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all bilateral knee disabilities present during the period of the claim.
 
With regard to each identified bilateral knee disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that disability originated during or is otherwise etiologically related to the Veteran's active military service.

In providing his or her opinion, the examiner must consider the Veteran's statements to the effect that he noticed the onset of bilateral knee pain due to constant running in boots during boot camp, and also after a fall down a flight of steps while stationed in Germany in 1975.  In this regard, the examiner should assume the Veteran is a reliable historian.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Following completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of all bilateral hand disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all bilateral hand disabilities present during the period of the claim.
 
With regard to each identified bilateral hand disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that disability originated during or is otherwise etiologically related to the Veteran's active military service.

In providing his or her opinion, the examiner must address the Veteran's statements to the effect that he noticed the onset of bilateral hand pain after a fall down a flight of steps while stationed in Germany in 1975.  In this regard, the examiner should assume the Veteran is a reliable historian.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Following completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of any present right ear hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should determine whether the Veteran currently has right ear hearing loss.
 
If so, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss originated during or is otherwise etiologically related to his active military service.

In providing his or her opinion, the examiner must address the Veteran's statements to the effect that his hearing loss is due to his constant exposure to extreme noise while working on the flight line while stationed in Germany.  In this regard, the examiner should assume the Veteran is a reliable historian.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Undertake any other development determined to be warranted.

7.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




